DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 21/1/2020 have been accepted. Claims 1-4, 6-14, 16-20, and 22 are still pending. Claims 1, 10, 18, and 22 are amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-14, 16-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Atkisson et al. (US PGPub 2012/0124294, hereafter referred to as Atkisson) in view of Bogin et al. (US PGPub 2005/0198459, hereafter referred to as Bogin) in view of Chambers (US Patent 5,481,701) in view of Amdahl et al. (US Patent 8,612,374, hereafter referred to as Amdahl).
Regarding claim 1, Atkisson teaches a method of requesting data by a processor from storage, the processor comprising a buffer, and wherein the processor and storage are interconnected by a system bus (Fig. 1A and 1B and Paragraph [0076], states that the various components are connected via a system bus and can be internal to the host device. Paragraph [0083] and Fig. 3, state the direct cache module can include the solid state storage controller which contains the read sync buffer), the method comprising the steps of: identifying one or more characteristics of data to be fetched from storage, wherein the characteristics comprise at least a data type indicative of whether the data is compressed or uncompressed (Paragraphs [0345], states that the mapping used to identify the data that is being requested can be represented in the map by logical identifier such as an offset and length as well as whether or not the requested data is clean or dirty (characteristics). Paragraph [0349], discusses a reverse map that is linked to the forward map entry that contains the characteristics of the data which includes the length and whether or not it is compressed), identifying a buffer size characteristic of a processor (Paragraphs [0278]-[0279], describes the controlling of the read rate which involves determining whether the buffer is full of requests, which is dependent on its size as well as the remaining space (size) that is still available), and issuing memory requests at a given memory request rate by the processor for the data based on the identified one or more characteristics of the data and the buffer size characteristic (Paragraphs [0278]-[0279] and [0349], as stated previously, when a request is formed it is identifying data along with its listed characteristics based on the logical address in the request and the rate of reads issued is dependent partially on the buffer meaning that the issuing of requests is based on the data characteristics and buffer size characteristics). Atkisson does not teach wherein, when the data type indicates the data is and the buffer size characteristic.
Bogin teaches setting the given memory request rate based on the buffer size characteristic (Paragraph [0017], states that the read requests may be throttled when data buffer conditions are at a particular capacity level. This means that the module will set a rate based on the buffer capacity that it then issues the commands at so that they adhere to the set rate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Atkisson to take into account the capacity level (size) of the data buffer when issuing read requests as taught in Bogin so as to reduce latency while enabling sustained read streaming with a minimal size read buffer (Bogin, Paragraph [0017]). Atkisson and Bogin do not teach wherein not teach wherein, when the data type indicates the data is compressed, the method comprises: determining a decompressed size of the data; and setting the given memory request rate based on the decompressed size
Chambers teaches wherein, when the data type indicates the data is compressed, the method comprises: determining a decompressed size of the data (Col. 6, lines 45-67, describes a read operation in what is called file shadowing mode wherein the direct read system issues a request for a compressed file. The shadow means will then determine a decompressed size of the file and issue a request based on the decompressed size). Since both Atkisson/Bogin and Chambers teach reading compressed data it would have been 
Amdahl teaches setting the given memory request rate based on the decompressed size (Col. 9, line 58-Col. 10, line 3, states that the read ahead rate (memory request rate) can be set based on a determined compression ratio, which is based on how much data (size of the data) is being sent and consuming the bandwidth). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Atkisson, Bogin, and Chambers to set the request rates based by using the compression ration as taught in Amdahl so as to maximize efficiencies (Amdahl, Col, 1, lines 8).
Regarding claim 2, Atkisson, Bogin, Chambers, and Amdahl teach all the limitations of claim 1. Atkisson further teaches wherein the characteristics of the data further comprises a data size (Paragraph [0345] and [0349], as stated in the rejection to claim 1, data length (size) may be one of the characteristics in the entry)
Regarding claim 3, Atkisson, Bogin, Chambers, and Amdahl teach all the limitations of claim 1. Atkisson further teaches wherein the data type is further indicative of whether the processor can process the data at a deterministic processing rate or at a non-deterministic processing rate (Paragraph [0345] and [0349], as stated in the rejection to claim 1, there can be indication of whether or not the data being retrieved is compressed or not. If the data is compressed it will need to be decompressed before being sent meaning that it will be processed at a non-deterministic rate while if it is uncompressed it can be processed without the an additional step meaning it can be processed at a deterministic rate). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 4, Atkisson, Bogin, Chambers, and Amdahl teach all the limitations of claim 3. Atkisson further teaches wherein given memory request rate is a first data request rate when the data can be processed at the non-deterministic processing rate and a second, higher, data request rate when the data can be processed at the deterministic processing rate (Paragraph [0280], states that the rates can be changed and the usage of cache can change to ensure the appropriate rate is met. Paragraph [0345] and [0349], data that is compressed will always require more time to process leading to a slower rate than retrieving data that is not compressed as there is no extra processing associated with them so they will always be completed at a quicker rate than if the data is compressed)
Regarding claim 6, Atkisson, Bogin, Chambers, and Amdahl teach all the limitations of claim 1. Atkisson further teaches further comprising the step of decompressing the data as it is fetched from storage (Paragraph [0183], states that a decompression module can be part of the read data pipeline that can be used to decompress data when it is read (fetched) from storage). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 7, Atkisson, Bogin, Chambers, and Amdahl teach all the limitations of claim 1. Atkisson further teaches wherein the one or more characteristics are predetermined at a compile time of a routine which is used to issue the memory requests (Paragraph [0345] and [0349], this is how the mapping is structured meaning that these characteristics are already programmed in to the system form the beginning). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 8, Atkisson, Bogin, Chambers, and Amdahl teach teaches all the limitations of claim 7. Atkisson further teaches wherein the routine is a machine learning routine (Paragraph [00280], states that the rate can be dynamically adjusted showing that the method learns the conditions and adjusts the rate accordingly). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 9, Atkisson, Bogin, Chambers, and Amdahl teach all the limitations of claim 1. Atkisson further teaches wherein the storage is any of random-access memory, dynamic-random access memory, or non-volatile memory (Paragraph [0102], states that the storage can be a solid state storage element (non-volatile memory)). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 10, Atkisson teaches a processor for fetching data from storage wherein the processor and storage are interconnected by a system bus (Fig. 1A and 1B and Paragraph [0076], states that the various components are connected via a system bus and can be internal to the host device), the processor comprising: a characteristic identification module for identifying one or more characteristics of data to be fetched from storage, wherein the characteristics comprise at least is a data type indicative of whether the data is compressed or uncompressed (Paragraphs [0345], states that the mapping used to identify the data that is being requested can be represented in the map by logical identifier such as an offset and length as well as whether or not the requested data is clean or dirty (characteristics). Paragraph [0349], discusses a reverse map that is linked to the forward map entry that contains the characteristics of the data which includes the length and whether or not it is compressed. This means that there exists something that identifies these characteristics of the requested data), a buffer for storing the data fetched from the storage, prior to being processed by the processor (Paragraph [0179], states the existence of a read synchronization buffer that is used to store data before being processed by the read data pipeline. Paragraphs [0180] also describes an output buffer as well that is used to store data in the read data pipeline), and a memory request issuance module for issuing memory requests at a given memory request rate to fetch the data from storage based on the identified characteristics of the (Paragraphs [0278]-[0279] and [0349], when a request is formed it is identifying data along with its listed characteristics based on the logical address in the request and the rate of reads issued is dependent partially on the command queue (buffer) meaning that the issuing of requests is based on the data characteristics and buffer size characteristics). Atkisson does not teach a memory request issuance module for issuing memory requests to fetch the data from storage, based on the identified one or more characteristics of the data and a size characteristic of the buffer the data is stored in, and wherein when the data type indicates the data is compressed, the memory request issuance module: determines a decompressed size of the data; and sets the given memory request rate based on the decompressed size based on the decompressed size and the buffer size characteristic.
Bogin teaches a memory request issuance module for issuing memory requests to fetch the data from storage, based on a size characteristic of the buffer the data is stored in, and setting the given memory request rate based on the buffer size characteristic (Paragraph [0017], states that the read requests may be throttled when data buffer conditions are at a particular capacity level. This means that the module will set a rate based on the buffer capacity that it then issues the commands at so that they adhere to the set rate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Atkisson to take into account the capacity level (size) of the data buffer when issuing read requests as taught in 
Chambers teaches wherein when the data type indicates the data is compressed, the memory request issuance module: determines a decompressed size of the data; and issues memory requests based on the decompressed size (Col. 6, lines 45-67, describes a read operation in what is called file shadowing mode wherein the a direct read system issues a request for a compressed file. The shadow means will then determine a decompressed size of the file and issue a request based on the decompressed size). Since both Atkisson/Bogin and Chambers teach reading compressed data it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Atkisson and Bogin to implement a file shadowing mode as taught in Chambers to achieve the predictable result of wherein, when the data type indicates the data is compressed, the method comprises determining a decompressed size of the data. Atkisson, Bogin, and Chambers do not teach setting the given memory request rate based on the decompressed size.
Amdahl teaches setting the given memory request rate based on the decompressed size (Col. 9, line 58-Col. 10, line 3, states that the read ahead rate (memory request rate) can be set based on a determined compression ratio, which is based on how much data (size of the data) is being sent and consuming the bandwidth). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Atkisson, Bogin, and Chambers to set the request rates based by using the compression ration as taught in Amdahl so as to maximize efficiencies (Amdahl, Col, 1, lines 8).
Regarding claim 11, Atkisson, Bogin, Chambers, and Amdahl teach all the limitations of claim 10. Atkisson further teaches wherein the characteristics of the data further comprises a data size (Paragraph [0345] and [0349], as stated in the rejection to claim 10). The combination of and reason for combining are the same as those given in claim 10.
Regarding claim 12, Atkisson, Bogin, Chambers, and Amdahl teach all the limitations of claim 10. Atkisson further teaches wherein the characteristic identification module further identifies whether the data type indicates that the data to be fetched from storage can be processed by the processor at a deterministic processing rate or non- deterministic processing rate (Paragraph [0345] and [0349], as stated in the rejection to claim 10, there can be indication of whether or not the data being retrieved is compressed or not. If the data is compressed it will need to be decompressed before being sent meaning that it will be processed at a non-deterministic rate while if it is uncompressed it can be processed without the an additional step meaning it can be processed at a deterministic rate). The combination of and reason for combining are the same as those given in claim 10.
Regarding claim 13, Atkisson, Bogin, Chambers, and Amdahl teach all the limitations of claim 12. Atkisson further teaches wherein the given memory request rate a first data request rate when the data - 13 -CASE REF. NO. E3118.US#+PATENT can be processed at the non-deterministic processing rate and a second, higher, data request rate when the data can be processed at the deterministic processing rate (Paragraph [0280], states that the rates can be changed and the usage of cache can change to ensure the appropriate rate is met. Paragraph [0345] and [0349], data that is compressed will always require more time to process leading to a slower rate than retrieving data that is not compressed as there is no extra processing associated with them so they will always be completed at a quicker rate than if the data is compressed). The combination of and reason for combining are the same as those given in claim 10.
Regarding claim 14, Atkisson, Bogin, Chambers, and Amdahl teach all the limitations of claim 10. Atkisson further teaches the one or more characteristics are predetermined at a compile time of a routine which is used to issue the memory request (Paragraph [0345] and [0349], this is how the mapping is structured meaning that these characteristics are already programmed in to the system form the beginning). The combination of and reason for combining are the same as those given in claim 10.
Regarding claim 16, Atkisson, Bogin, Chambers, and Amdahl teach all the limitations of claim 10. Atkisson further teaches wherein the storage is any of (Paragraph [0102], states that the storage can be a solid state storage element (non-volatile memory)). The combination of and reason for combining are the same as those given in claim 10.
Regarding claim 17, Atkisson, Bogin, Chambers, and Amdahl teach all the limitations of claim 10. Atkisson further teaches wherein the processor is a machine learning processor (Paragraph [00280], states that the rate can be dynamically adjusted showing that the method learns the conditions and adjusts the rate accordingly meaning the processor running the process is a machine learning processor). The combination of and reason for combining are the same as those given in claim 10.
Regarding claims 18 and 19, claims 18 and 19 are the system claims associated with claims 10 and 16. Since Atkisson, Bogin, Chambers, and Amdahl teach all the limitations of claims 10 and 16 and Atkisson further teaches a system for fetching data from storage, the system comprising storage (Fig. 1A and 1B, shows systems comprising a cache and backing store), one or more memory controllers arranged to access the storage (Fig. 1A and 1B and Paragraph [0078], shows the controllers 104 and 120 that are used for controlling access to the various storage devices), a processor for requesting data from storage (Fig. 1A and 1B and Paragraph , show the direct cache module which controls the rate of requests to the memory devices), the processor arranged to issue memory requests to the one or more memory controllers based on characteristics of the data (Paragraphs [0278]-[0279], when a request is formed it is identifying data along with its listed characteristics based on the logical address in the request), they therefore teach all the limitations of claims 18 and 19; therefore the rejection to claims 10 and 16 also applies to claims 18 and 19.
Regarding claims 22, claim 22 is the computer readable medium claim associated with claim 1. Since Atkisson, Bogin, Chambers, and Amdahl teach all the limitations of claim 1, they also teach all the limitations of claim 22; therefore the rejection to claim 1 also applies to claim 22. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Atkisson, Bogin, Chambers, and Amdahl in further view of Heikkila (US PGPub 2002/0196887).
Atkisson, Bogin, Chambers, and Amdahl teach all the limitations of claim 18. Atkisson, Bogin, Chambers, and Amdahl do not teach wherein the memory controllers are dynamic memory controllers.
Heikkila teaches the use of dynamic memory controllers (Paragraph [0002], states that clock signals can be distributed throughout the system by the use of dynamic memory controllers). Since both Atkisson/Bogin/Chambers/Amdahl and Heikkila teach the use of memory controllers it would have been obvious of one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the memory controller of Atkisson, Bogin, Chambers, and Amdahl with the dynamic memory controllers of Heikkila to obtain the predictable result of wherein the memory controllers are dynamic memory controllers. 
	




	
Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. The applicant argues that Amdahl does not teach setting a rate based on a decompressed size due to the compression ratio that is being discussed concerns the amount of available bandwidth that is available. The examiner respectfully disagrees. The percentage of the bandwidth that is being utilized is still dependent on the size of the data being and the rate is set so that the size of the data that is to be prefetched can be accommodated by the available bandwidth. Since the compression ratio is still dependent on the size of the data, Amdahl does still teach the amended limitation. The limitation in question states that setting the rate is “based on” the decompressed size, but does not further specify how it is based on the decompressed size. Even though the rate of Amdahl is indirectly based on the size, it can still be shown that it is based on the size based on the relationship between the compression ratio and the size of the data. Therefore the rejections still hold.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID YI/Supervisory Patent Examiner, Art Unit 2132